         Case 7:21-cr-00181-PMH
Case 7-21-cr-00181-PMH-1         Document
                            Document      16 in
                                     15 Filed Filed 04/07/21
                                                 NYSD         Page 1 of 1Page 1 of 1
                                                       on 04/07/2021




                                  Green & Willstatter
                                        Attorneys at Law
                                   200 Mamaroneck Avenue
                            The Court will accept
                                             Suitethe605VOSR (08-cr-1192) upon Judge
                            Karas's transfer  of the
                               White Plains, New Yorkcase  to me. The Clerk of Court is
                                                               10601
                            respectfully requested   to
                                               _______  terminate the pending letter-motion
 Theodore S. Green          (Doc. 15).     (914) 948-5656
 Richard D. Willstatter                FAX (914) 948-8730                e-mail: willstatter@msn.com
                            SO ORDERED.

                            _______________________
                            Philip M. Halpern          April 7, 2021
                            United States District Judge
 Hon. Philip M. Halpern
                           Dated: White Plains, New York
 United States District Court
                                  April 7, 2021
 300 Quarropas Street
 White Plains, NY 10601
                                   Re: United States v. Gilbert Alvarez
                                             21 Cr. 181 (PMH)
                                             08 Cr. 1192 (KMK)
 Dear Judge Halpern:

        This is an application for the transfer of a pending Violation of Supervised
 Release (“VOSR”) from Judge Karas to this Court. Judge Karas consents to such a
 transfer as does the government.

        At today’s status conference before Judge Karas, it was suggested that it would
 make sense for the Court that will impose the sentence in the new case to have the VOSR
 before it so that it can decide the total sentence that will be imposed.

       If this Court grants the application, the disposition of the VOSR by plea and
 sentencing can take place, with the Court’s approval, in person simultaneously with the
 sentencing already scheduled for August 3, 2021.

         There are five specifications in the VOSR and the parties anticipate that a plea of
 guilty to one of the two Grade A specifications that mirror the guilty plea in the
 Information filed in the new case would satisfy the remaining specifications.

        If the Court denies this application, the defense will ask Judge Karas to schedule
 an in person proceeding as soon as possible after August 3, 2021. Another reason for the
 cases to be merged is that it would avoid the need for more than one in person
 proceeding.
                                                   Very truly yours,

                                                       /s/
                                                       RICHARD D. WILLSTATTER
 cc:    Hon. Kenneth M. Karas
        United States District Judge
